Citation Nr: 0119091	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-24 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to December 
1973.  Service records show that he also had more than 6 
years and 11 months of prior active service.  This case comes 
before the Board of Veterans' Appeals (Board) from a 
September 1999 rating decision rendered by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which, in part, service connection 
for coronary artery disease and bilateral hearing loss 
disability was denied.  The issue of entitlement to service 
connection for bilateral hearing loss is the subject of the 
Remand section of this decision, set forth below.

A personal hearing was held before the undersigned Member of 
the Board, by means of video teleconferencing, in May 2001.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim for service connection for coronary 
artery disease has been developed and obtained, and all due 
process concerns as to the development of this claim has been 
addressed.

2.  Coronary artery disease was not present during active 
service; the initial manifestation of that disorder many 
years following the veteran's separation from service is not 
shown to be related to that service.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes, as a threshold matter, that there is no 
issue as to substantial completeness of the veteran's 
application for benefits.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. § 5102).  VA has secured all 
records that the veteran has indicated are pertinent to his 
claim, and VA has satisfied its duty with respect to such 
records and with receipt of sufficient information to proceed 
with further adjudication of the claim.  The veteran has not 
indicated that any other records that would be pertinent to 
his claim are available and should be obtained.  To the 
contrary, he has specifically indicated that no medical 
records other than those already associated with his claims 
file would be available.  VA's duty to assist the claimant in 
this regard, accordingly, has been satisfied.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the Board finds that, as 
explained below, the evidence does not demonstrate that 
coronary artery disease may be associated with the veteran's 
active service; additional development in the form of further 
VA examination with regard to the possibility of a nexus 
between current disability and service would not be helpful.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(c)).  The Board therefore finds that VA's 
obligations under the Veterans Claims Assistance Act of 2000 
have been satisfied.

The veteran contends, essentially, that he currently has 
coronary artery disease as a result of his active service.  
After a review of the evidence, however, the Board finds that 
his contentions are not supported by the record, and that his 
claim fails.

The veteran's service medical records, to include the reports 
of entrance and separation medical examinations, are devoid 
of references to coronary artery disease.  The report of his 
separation medical examination, dated in October 1973, shows 
that his heart and vascular system were clinically evaluated 
as normal, and that his blood pressure was recorded as 
120/80.  In addition, the report does not indicate the 
inservice presence of coronary artery disease or symptoms 
thereof.

The medical evidence first demonstrates the presence of 
coronary artery disease in July 1995, when the veteran was 
hospitalized following severe substernal chest pain.  At that 
time, he indicated that he had experienced chest discomfort 
during the previous two to three years, mostly on exertion.  
Even if the Board was to assume that the chest discomfort 
cited by the veteran was a manifestation of the coronary 
artery disease diagnosed in July 1995, the onset of coronary 
artery disease is shown to have occurred no earlier than 
approximately 1992, or at least 18 years following his 
separation from active service.  The medical evidence dated 
in July 1995 and thereafter does not indicate that coronary 
artery disease had been manifested prior to approximately 
1992, nor does it show that its presence many years after the 
veteran completed service was in any manner related to that 
service.  See 38 C.F.R. § 3.303(d) (2000).  The Board also 
notes that the veteran, at his personal hearing, testified 
that he had not sought or obtained medical treatment for 
coronary artery disease prior to July 1995.

The Board acknowledges that the veteran, at his personal 
hearing, reported that he experienced periods of chest pain 
and "passing out" during service, which he alleged were 
symptoms of the coronary artery disease that was later 
manifested.  
However, his service medical records do not show any 
complaints of such problems, and he indicated at that hearing 
that no medical treatment was sought for these problems.  His 
testimony, in and of itself, does not provide an adequate 
basis, without supporting medical documentation, for any 
medical findings or conclusions as to the nature and 
significance of these purported inservice problems.  
Similarly, it does not provide a sufficient basis for 
determining whether there is a nexus between his current 
coronary artery disease and the inservice problems he has 
referenced.  While he has alleged that his inservice problems 
were cardiovascular in nature, and that they are 
etiologically related to his current coronary artery disease, 
the evidence does not demonstrate that he has the requisite 
medical training or expertise that would render his opinions 
competent.  Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In brief, the medical evidence does not demonstrate that 
coronary artery disease was present during service, or for 
many years thereafter, or that the post-service manifestation 
of this disorder is in any manner related to service.  The 
Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for coronary artery disease and must be denied.


ORDER

Service connection for coronary artery disease is denied. 


REMAND

With regard to the veteran's claim for service connection for 
hearing loss, the medical evidence first indicates the 
presence of that disorder in May 1999; the report of a VA 
examination conducted at that time indicates impressions to 
include hearing loss.  The report of a VA audiometric 
examination conducted in June 1999 reflects the presence of 
hearing impairment sufficiently severe as to constitute a 
disability for VA purposes; see 38 C.F.R. § 3.385 (2000).  
This report indicates diagnoses of sensorineural hearing loss 
in each ear.  The examiner also diagnosed tinnitus, which he 
felt was the result of noise exposure during combat; however, 
the examiner never expressed an opinion as to whether the 
hearing loss may have been related to such noise exposure.

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  For these 
reasons, therefore, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the Board notes that 
during the course of his hearing on appeal, the veteran 
testified that VA doctors had informed him that his hearing 
loss was related to noise exposure during service.  An 
attempt should be made to obtain records of such treatment 
and an opinion as to the etiology of the hearing loss.

In view of the foregoing, this claim is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of any and all health care providers who 
have accorded him treatment for hearing 
loss since separation from service.  Upon 
receipt of any and all such names and 
addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded him for bilateral hearing loss.

2.  Thereafter, the RO should arrange to 
have the veteran's claims folder 
transferred to the Chief, VA Audiology 
Speech Pathology Clinic at the VA Medical 
Center, Little Rock, Arkansas.  After 
reviewing the complete record, an opinion 
should be expressed as to whether it is 
at least as likely as not that the 
currently diagnosed hearing loss is the 
result of noise exposure sustained during 
combat.  The rationale for the opinion 
should be clearly set forth.  In the 
event that the examiner feels a current 
audiology examination would be beneficial 
in answering the aforementioned question, 
such examination should be authorized.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for bilateral hearing loss.  If the 
benefit sought on appeal is denied, the 
veteran and his representative should be 
provided an SSOC and an appropriate time 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to satisfy due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 



